[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 10-13798             MARCH 30, 2011
                                                                       JOHN LEY
                                      ________________________           CLERK

                                D.C. Docket No. 9:08-cv-80131-WPD

GERHARD EMIL MAALE, III,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff -
llllllllllllllllllllllllllllllllllllllll                         Counter Defendant -
llllllllllllllllllllllllllllllllllllllll                         Appellant,

    versus

CAICOS BEACH CLUB CHARTER, LTD,
a foreign company, et al.,

lllllllllllllllllllllllllllllllllllllllll                        Defendants,

KIM FRANCIS KIRCHGESSNER,
RAHL & RAHL, PA,
a Florida professional association,
PATRICIA RAHL,
BRIAN RAHL,

llllllllllllllllllllllllllllllllllllllll                         Defendants -
llllllllllllllllllllllllllllllllllllllll                         Counter-Claimants -
llllllllllllllllllllllllllllllllllllllll                         Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (March 30, 2011)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      Gerhard Emil Maale, III, appeals the district court’s grant of summary

judgment to Defendants Kim Kirchgessner, Brian Rahl, Patricia Rahl, and Rahl &

Rahl, PA, on Maale’s civil R.I.C.O. claims. He argues that the court erred in

concluding that his claims were barred by the four-year statute of limitations for

civil R.I.C.O. claims. We have considered the briefs and oral argument of the

parties and, on this record, find no reversible error in the district court’s order

granting summary judgment to the Defendants.

      AFFIRMED.




                                           2